EXHIBIT 10.2

 

FIRST AMENDMENT TO

BEAR STATE FINANCIAL, INC.

2011 OMNIBUS INCENTIVE PLAN

 

THIS FIRST AMENDMENT TO THE BEAR STATE FINANCIAL, INC. 2011 OMNIBUS INCENTIVE
PLAN (this “First Amendment”) is made effective as of this 25th day of May, 2016
(the “Effective Date”), by the Board of Directors (the “Board”) of Bear State
Financial, Inc., an Arkansas corporation (the “Company”). Unless otherwise
indicated herein, all capitalized terms used herein without definition shall
have the meanings ascribed to them in the Plan (defined below).

 

RECITALS:

 

WHEREAS, the Company sponsors the Bear State Financial, Inc. 2011 Omnibus
Incentive Plan, initially approved by the Company’s shareholders on April 29,
2011 (the “Plan”);

 

WHEREAS, the Board has determined that it is in the best interests of the
Company and its shareholders to amend the Plan so as to give the Company
increased flexibility in designing qualified performance-based compensation for
purposes of Section 162(m) of the Internal Revenue Code of 1986, as amended, and
the treasury regulations promulgated thereunder (collectively, the “Code”);

 

WHEREAS, the Board unanimously adopted, subject to approval by the Company’s
shareholders, an amendment (the “First Amendment”) to the Plan, to expand the
list of performance measures that may be used under the Plan in connection with
the granting of performance-based awards; and

 

WHEREAS, shareholders are also being asked, in accordance with Section 162(m) of
the Code to reapprove the material terms of the Plan.

 

NOW, THEREFORE, BE IT RESOLVED, that subject to the receipt of Shareholder
Approval (as defined below), the Plan is hereby amended as follows:

 

1.         Performance Measures. Article 13 of the Plan is hereby amended to
include the following additional performance measures:

 

 

●

core earnings per share;

  ● capital adequacy measures, including Tier I Leverage Ratio and Total
Risk-Based Capital Ratio;   ● asset quality ratios such as the ratio of
criticized/classified assets to capital, the ratio of classified assets to
capital and the allowance for loan and lease losses, the ratio of nonperforming
loans and leases and/or past due loans and leases greater than 90 days and
non-accrual loans and leases to total loans and leases, the ratio of nonaccrual
loans and leases to total loans and leases or the ratio of net charge-offs to
average loans and leases, the Texas Ratio or other similar asset quality
measures;

 

 
 

--------------------------------------------------------------------------------

 

 

  ● efficiency ratio and other similar measures or ratios of operating
performance;   ● non-interest income/non-interest expense;   ● book value and
book value per share;   ● tangible book value and tangible book value per share;
  ● net asset value per share;   ● total market value;   ● net interest income,
net interest spread, and net interest margin;   ● earnings before interest,
taxes, depreciation and/or amortization, and other non-GAAP measures of
earnings;   ● effective tax rate;   ● cash generation or other cash measures;  
● cash earnings per share;   ● expenses, including expense management, expense
ratio, or other expense measures;   ● liquidity management including total loans
and leases to total deposits and total loans and leases to total funding;   ●
deposit growth and composition;   ● securities portfolio (value, yield, spread,
maturity or duration);   ● loan originations;   ● allowance for loan and lease
losses and allowance for loan and lease losses to total loans and leases;   ●
loss ratio;   ● net charge-offs;   ● adversely classified assets;   ● nonaccrual
loans;   ● regulatory ratings;   ● regulatory compliance;   ● asset or liability
interest rate sensitivity;   ● satisfactory internal or external audits;   ●
achievement of balance sheet or income statement objectives;   ● shareholder
value added;   ● working capital;   ● enterprise risk measures;   ● customer
profitability measures;   ● dividend payout or dividend growth;   ● internal
rate of return or increase in net present value;   ● any combination of or ratio
involving any of the foregoing.

 

 
 

--------------------------------------------------------------------------------

 

 

2.         Shareholder Approval. In order to comply with the requirements of
Section 162(m) of the Code, the Board previously authorized the President and
Chief Executive Officer and any Vice President of the Company to submit the
First Amendment to a vote of the shareholders of the Company and to solicit
their approval of the same at its annual meeting of shareholders to be held on
May 25, 2016.

 

3.         Effect of Amendment. This First Amendment contains the entire
understanding, and supersedes any prior understandings, respecting the subject
matter of this First Amendment. The Plan, as amended hereby, is hereby ratified
and confirmed, and the Plan, as so amended, remains in full force and effect.

 

 

 

*********

 